SCHOOL DISTRICT — EXPENDING FUNDS DURING PROTEST PERIOD Dept. of Education. A school district may expend funds for capital outlay items during the forty day protest period provided by 68 O.S. 24103 [68-24103] (1969), if such items can be included within the enumerated items in 68 O.S. 24112 [68-24112] (1969).  The Attorney General has had under consideration your request for an opinion in which you inquire, in effect, as follows: May a school district expend funds for capital outlay items during the forty day protest period or is it limited to the expenditure of funds for only current expenses? The protest period referred to in your inquiry is provided for in 68 O.S. 24103 [68-24103] (1969), and authorizes a taxpayer of the State to file a protest with the State Auditor attacking the validity of any levy within forty days after such levy is filed with the State Auditor.  Title 68 O.S. 24112 [68-24112] (1969), a part of the same act, provides in pertinent part as follows: "Pending the expiration of the time within which protests may be filed with the State Auditor, no warrant shall be issued or debt contracted by any municipality for any purpose except as provided hereinafter: "(c) School Districts: For salaries and compensation of officers; for salaries and compensation of teachers and other employees; for office supplies, blank books, stationery and printing; for light, fuel and water; for school supplies, equipment and apparatus; for freight, express and other transportation charges; for repair and maintenance of buildings; grounds and equipment; for administrative expense; for transportation of children to and from school; and for payment of insurance." Title 68 O.S. 2490 [68-2490] (1969), also a part of the same act, provides in pertinent part as follows: "The term 'Capital Outlay' is defined to comprehend all items and articles (either new or replacements) not consumed with use but only diminished in value with prolonged use, such as new, or replacements of, machinery, equipment, furniture and fixtures, all real properties, and all construction or reconstruction of buildings, appurtenances and improvements to real properties accomplished according to the conditions of a contract." Section 69 O.S. 2490 [69-2490], supra, defines the term "Capital Outlay" as it is to be used in this particular act. Thus, if the proposed capital outlay articles to be purchased by a school district come within this definition and can also be included within the enumerated items in section 68 O.S. 24112 [68-24112], supra, an expenditure during the forty day protest period could properly be made for such articles.  It is, therefore, the opinion of the Attorney General that a school district may expend funds for capital outlay items during the forty day protest period provided by 68 O.S. 24103 [68-24103] (1969), if such items can be included within the enumerated items in 68 O.S. 24112 [68-24112] (1969).  (Gary F. Glasgow)